Title: From Thomas Jefferson to John H. Craven, 4 October 1807
From: Jefferson, Thomas
To: Craven, John H.


                        
                            Sir 
                     
                            Washington Oct. 4. 07.
                        
                        The last evening in which I saw you, you asked whether it would not answer my purpose if you let me know some
                            weeks hence whether you would give up your river field in exchange for the privilege of clearing over the Colle road, we
                            taking off 200 cords of the wood, to which I assented. but my principal view in getting that field of you is that I may
                            unite the Meadow part of it with the meadow I hold above & below it. in that case I should begin immediately a thorn
                            hedge to separate the meadow part from the hill, and must send the thorns on from here by my cart when she comes which
                            will be in about a fortnight. I must therefore ask the favor of an earlier decision that I may engage the thorns. if you
                            can let me know by the post which leaves Milton on the 10th. I shall have time to have the thorns taken up & packed in
                            bundles by the arrival of the cart. flour is at 6. D. in Alexandria. I tender my best wishes.
                        
                            Th: Jefferson
                     
                        
                    